On Rehearing
Appellant argues that the trial judge erred in stating that Creel, the complaining *634witness, had (on cross-examination) answered a question. At trial, counsel had contended the witness should have said “yes” or “no.” R. 139.
We find no merit in the contention. See McElroy, Evid. (2d ed.), § 121.02 and § 121.07. Counsel made no motion to exclude the answer as nonresponsive, hence the trial judge was not called on to rule as to whether or not the witness’s reply fitted the question.
Application overruled.